Exhibit 10.29

 

SEQUENOM INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into between Sequenom, Inc. a Delaware corporation (the “Company”) and Harry
Stylli, Ph.D. (“Employee”), on December 15, 2008. This Agreement shall replace
and supersede that certain Employment Agreement between Employee and the Company
entered into effective as of May 31, 2005 (the “Prior Agreement”). In
consideration of, and as a condition of Employee’s employment by the Company,
and of the compensation to be paid to Employee by the Company, and in
recognition of the fact that Employee will have access to the Company’s
confidential, proprietary, and trade secret information, the Company and
Employee agrees to the terms and conditions set forth in this Agreement as
follows:

 

1. Employment. Director.

 

1.1 Employment. Employee will continue to be employed by the Company as its
President and Chief Executive Officer. Employee previously commenced employment
with the Company in June 2005, (such hire date is referred to herein as the
“Hire Date”). Employee agrees that Employee’s employment with the Company is on
an at-will basis, is for no specified term and may be terminated by the Company
at any time, with or without Cause (as defined in Section 10(c) herein), in
accordance with and subject to the terms of Section 10 of this Agreement.
Similarly, Employee may terminate employment with the Company at any time for
any reason upon written notice as provided in Section 10 of this Agreement.
Employee understands and agrees that the at-will nature of Employee’s employment
relationship with the Company cannot be changed or modified except by a written
agreement signed by the Chairman of the Board of Directors of the Company (the
“Board”).

 

1.2 Director. Effective as of the Hire Date, employee was elected to the Board.
Employee agrees to resign as a director of the Company, if requested to do so by
the Board, upon the termination of his employment with the Company.

 

2. Duties of Employee. Employee shall report to the Board. Employee shall have
overall responsibility for the management, direction, and operations of the
Company. Employee shall perform such other duties and have such other
responsibilities as may be assigned to Employee from time to time by the Board.

 

3. Loyalty. As long as Employee is employed by the Company, Employee shall
devote full time and efforts to the Company and shall not, without the Company’s
prior express written consent, engage directly or indirectly in any employment,
consulting or business activity other than for the Company. Notwithstanding the
foregoing, the Company agrees that Employee may continue to provide services as
a member of the board of directors of Xencor and Molecular Insight
Pharmaceuticals, as an advisor to Nanosyn and as a passive owner in a start-up
internet business that is tentatively named BIZbt. In addition, Employee may
serve as director or trustee of one or more other corporations or foundations
(either for-profit or not-for-profit) if such service has been approved by the
Board. Employee will refer to the Company all corporate opportunities Employee
learns of as a result of service of an employee of the Company.

 

4. Compensation and Benefits.

 

4.1 Salary. Employee’s annual base salary shall be $441,000, less standard
deductions and withholdings, payable in accordance with the Company’s standard

 

1



--------------------------------------------------------------------------------

payroll policy. Such base salary may be increased, subject to approval by the
Compensation Committee of the Board.

 

4.2 Bonus. Employee shall be eligible for an annual performance bonus of up to
50% of Employee’s applicable annual base salary (the “Target Bonus”), less
standard deductions and withholdings. The amount of the bonus, if any, will be
determined by the Company’s and Employee’s performance against specific
measurable corporate and personal goals established annually by the Compensation
Committee of the Board. The Target Bonus shall be paid during the calendar year
that follows the calendar year for which it was earned.

 

4.3 Inducement Stock Options. Effective as of the Hire Date and as an inducement
to join the Company, the Company granted to Employee stock options to purchase
an aggregate of 1,000,000 shares of the common stock of the Company, $0.001 par
value per share (the “Common Stock”). The exercise price for such stock options
was equal to the fair market value of the Common Stock on the Hire Date, as
determined by the Board. Such stock options have a 10 year term and become
exercisable or “vest” as described in the individual stock option agreement
(twenty-five percent after one year of employment from the Hire Date, and the
balance in 36 equal monthly installments thereafter so long as Employee remains
employed by the Company), subject to acceleration as set forth below. In
addition, Employee will be permitted to exercise such stock options for up to
one year following termination of his employment by the Company (but in any
event no later than the end of the maximum permitted term of the option). Such
stock options shall not vest during the Consulting Period (as defined in
Section 12.1 herein) or any other time that Employee is not employed by the
Company. The other terms and conditions of such stock options are as set forth
in the individual stock option agreements, which shall be the Company’s standard
form of option agreement and consistent with its 1999 Stock Incentive Plan (the
“Option Plan”); provided, however, that such stock options may not be granted
pursuant to the Option Plan.

 

4.4 Contingent Stock Options. Upon the closing of the sale by the Company of any
equity financing (which may include one or more related closings for the sale of
newly issued shares of Common Stock or preferred stock or other securities
convertible into or exercisable for Common Stock) for aggregate gross proceeds
of at least $10 million prior to July 1, 2006, the Company shall grant to
Employee pursuant to the Option Plan additional stock options to purchase that
number of shares of Common Stock necessary for Employee to retain an equivalent
ownership position, on a fully diluted basis (assuming the exercise and
conversion of all outstanding securities convertible into or exercisable for
Common Stock), as that held by Employee immediately prior to such closing. Such
additional stock options, if granted, shall have an exercise price equal to the
fair market value of the Common Stock on the date of such closing, as determined
by the Board. Such additional stock options, if granted, shall have a 10 year
term and vest as described in the individual grant option agreement (twenty-five
percent after one year of employment from the date of grant, and the balance in
36 equal monthly installments thereafter so long as Employee remains employed by
the Company), subject to acceleration as set forth below. In addition, Employee
will be permitted to exercise such stock options for up to one year following
termination of his employment by the Company (but in any event no later than the
end of the maximum permitted term of the option). Such additional stock options
shall not vest during the Consulting Period or any other time that Employee is
not employed by the Company. The other terms and conditions of such stock
options shall be governed by the Option Plan and the individual stock option
agreements.

 

4.5 Change in Control Plan. Employee shall be an eligible “Participant” in the
Company’s Change in Control Severance Benefit Plan (the “Change in Control
Plan”.

 

2



--------------------------------------------------------------------------------

4.6 Other Benefits. Employee shall receive the following employee benefits:

 

(a) participation for Employee and his family in the Company’s group health
insurance programs;

 

(b) term life insurance coverage of $1,000,000;

 

(c) disability insurance providing long-term coverage of $20,000 per month; and

 

(d) 8 Company-wide holidays, 8 individual floating holidays and 17 paid vacation
days (excluding individual floating holidays) per calendar year.

 

In the case of clauses (a), (b) and (c) above, with insurance companies and on
such other terms, including but not limited to eligibility, exclusions and
coverage limitations, as are reasonably acceptable to Employee; provided,
however, that the aggregate additional cost to the Company of the insurance
coverage described in clauses (b) and (c) in excess of that provided to
employees of the Company generally shall not exceed $15,000 per year and if such
cost would exceed $15,000, Employee shall be entitled to adjust the coverage so
that such aggregate additional cost shall not exceed $15,000. In addition,
Employee shall be entitled to participate in such employee benefit plans and to
receive such other fringe benefits as are customarily afforded the Company’s
employees. Employee understands that, except when prohibited by applicable law,
the Company’s employee benefit plans and fringe benefits, including the Option
Plan, may be amended, enlarged, diminished or terminated by the Company from
time to time, in its sole discretion.

 

4.7 Expense Reimbursement. Upon submission of itemized expense statements in the
manner specified by the Company, the Company will pay Employee’s reasonable
travel and other reasonable business expenses incurred by Employee in the
furtherance of and in connection with Employee’s employment hereunder, provided
that Employee submits receipts or other documentation for such expenses no later
than ninety (90) days after incurring such expenses. The Company shall reimburse
all such eligible expenses promptly, but in no event later than ninety
(90) after receiving such documentation.

 

5. Employee’s Performance.

 

5.1 Rules, Procedures and Standards. Employee shall use best efforts to perform
assigned duties diligently, loyally, conscientiously, and with reasonable skill,
and shall comply with all rules, procedures and standards promulgated from time
to time by the Company. Among such rules, procedures and standards are those
governing ethical and other professional standards for dealing with customers,
government agencies, vendors, competitors, consultants, fellow employees, and
the public-at-large; security provisions designed to protect the Company’s
property and the personal security of the Company’s employees; rules respecting
attendance, punctuality, and hours of work; and, rules and procedures designed
to protect the confidentiality of the Company’s proprietary and trade secret
information. The Company agrees to make reasonable efforts to inform Employee of
such rules, standards and procedures as are in effect from time to time.

 

5.2 Employee Handbook. The employment relationship between the Company and
Employee shall be governed by the policies and practices established by the
Company and the Board. Employee will acknowledge in writing that he has read the

 

3



--------------------------------------------------------------------------------

Company’s Employee Handbook, which will govern the terms and conditions of his
employment with the Company, along with this Agreement. In the event that the
terms of this Agreement differ from or are in conflict with the Company’s
policies or practices or the Company’s Employee Handbook, this Agreement shall
control.

 

5.3 Additional Representations. Employee hereby represents and warrants that
(i) Employee has the full right to enter into this Agreement and perform the
services required of hereunder, without any restriction whatsoever, and (ii) in
the course of performing services hereunder, Employee will not violate the terms
or conditions of any agreement between Employee and any third party. It is the
understanding of both the Company and Employee that Employee shall not divulge
to the Company or any of its subsidiaries any confidential information or trade
secrets belonging to others, including Employee’s former employers, nor shall
the Company or any of its affiliates seek to elicit from Employee any such
information. Consistent with the foregoing, Employee shall not provide to the
Company or any of its affiliates, and the Company and its affiliates shall not
request, any documents or copies of documents containing such information.

 

6. The Company’s Management Rights. The Company retains its full management
prerogatives and discretion to manage and direct its business affairs, including
the adoption, amendment or modification of research, development, production or
marketing decisions as it sees fit, notwithstanding any individual interest in,
or expectation, Employee may have regarding a particular business program or
product.

 

7. Nondisclosure of Confidential, Proprietary or Trade Secret Information. As a
condition of continued employment, Employee agrees to continue to abide by the
Proprietary Information and Inventions Agreement previously entered into in
conjunction with the Prior Agreement (the “Inventions Agreement”). The
termination of employment shall not release Employee from Employee’s obligations
under the Inventions Agreement or as established by applicable laws or the
Company’s policies.

 

8. No Solicitation of Customers or Employees. Employee acknowledges that the
Company has invested substantial time, effort and expense in compiling its
confidential, proprietary and trade secret information and in assembling its
present staff of personnel. In order to protect the business value of the
Company’s confidential, proprietary and trade secret information, during
Employee’s employment with the Company and for one year immediately following
the termination of that employment with the Company:

 

(a) Employee agrees that information regarding all customers and all prospective
customers of the Company, of which Employee learns during Employee’s employment
with the Company, may constitute “Proprietary Information” of the Company as
defined in the Inventions Agreement.

 

(b) Employee agrees not to, directly or indirectly, induce or solicit any of the
Company’s employees to leave their employment with the Company.

 

9. Return of Property. Upon the termination of Employee’s employment with the
Company or at any other time upon request of the Company, Employee shall
promptly return any and all customer or prospective customer lists, other
customer or prospective customer information or related materials, formulas,
computer data and programs, specifications, drawings, blueprints, data storage
devices, reproductions, sketches, notes, memoranda, reports, records, proposals,
business plans, or copies of them, other documents, materials,

 

4



--------------------------------------------------------------------------------

tools, equipment, and all other property belonging to the Company or its
customers which Employee then possesses. Employee further agrees, that upon
termination of his employment, Employee shall not take any documents or data of
any description containing or pertaining to the Company’s Proprietary
Information or Inventions, as those terms are defined in the Inventions
Agreement. Upon leaving the Company’s employment, Employee agrees to sign a
Termination Certificate confirming that Employee has complied with the
requirements of this Section 9 and that Employee is aware that certain
restrictions imposed by this Agreement continue after termination of Employee’s
employment. Employee further understands that Employee’s continuing obligations
under the Inventions Agreement will continue even if Employee does not sign a
Termination Certificate.

 

10. Termination. Employee’s employment hereunder shall terminate upon the
occurrence of any of the following events:

 

(a) The death or legal incapacity of Employee.

 

(b) Written notice from the Company to Employee of Employee’s employment
termination as a result of Employee’s permanent disability. For purposes of this
Agreement, Employee’s “permanent disability” shall be deemed to have occurred if
Employee shall become physically or mentally incapacitated or disabled and
unable fully to discharge his duties hereunder by reason of any medically
determinable physical or mental impairment for a period of 180 consecutive
calendar days; provided that in no event shall Employee’s permanent disability
be deemed to have occurred if Employee is not then eligible to receive the
long-term disability insurance benefits described in Section 4.6 of this
Agreement. The existence of Employee’s permanent disability shall be determined
on the advice of a physician mutually acceptable to the Company and Employee (or
Employee’s legal representative).

 

(c) Written notice from the Company to Employee of Employee’s employment
termination by the Company for Cause (as hereafter defined). The Company shall
have “Cause” for termination of Employee’s employment if any of the following
occur:

 

  i. Employee is convicted of, or pleads guilty or nolo contendere to, any
felony, or any lesser crime or offense having as its predicate element fraud or
dishonesty;

 

  ii. Employee misappropriates or steals any of the property of the Company;

 

  iii. Employee knowingly and willfully perpetrates any act or omission that
submits the Company to criminal liability or knowingly and willfully causes the
Company to commit a material violation of local, state or federal laws, rules or
regulations;

 

  iv. Employee breaches any provision of this Agreement or the Inventions
Agreement and such breach has a material adverse effect on the Company and its
subsidiaries, taken as a whole, which breach remains uncured 30 days following
Employee’s receipt of written notice from the Board specifying the nature of
such breach;

 

5



--------------------------------------------------------------------------------

  v. Employee breaches any provision of any other agreement between Employee and
the Company, or any material policy of the Company applicable to Employee
(including, but not limited to, the Insider Trading Policy), and such breach has
a material adverse effect on the Company and its subsidiaries, taken as a whole,
which breach remains uncured 30 days following Employee’s receipt of written
notice from the Board specifying the nature of such breach; or

 

  vi. Employee breaches any fiduciary duty owed by Employee to the Company or
its stockholders, and such breach has a material adverse effect on the Company
and its subsidiaries, taken as a whole, or its stockholders, which breach
remains uncured 30 days following Employee’s receipt of written notice from the
Board specifying the nature of such breach.

 

(d) Written notice from the Company to Employee that Employee’s employment is
being terminated without Cause;

 

(e) Employee’s written notice of resignation to the Company for Good Reason. For
purposes of this Agreement, “Good Reason” means the occurrence of one or more of
the following events without Employee’s prior written consent:

 

  i. A material reduction in Employee’s authority, duties or responsibilities,
including a change in title or reporting relationships in connection with a
Change in Control (as defined in Section 11.2);

 

  ii. A reduction by the Company in Employee’s annual base salary, unless there
is a corresponding reduction in the base salary of all executive officers of the
Company;

 

  iii. A material adverse change by the Company to the Target Bonus or to the
criteria, milestones or objectives related to the Target Bonus that is
reasonably likely to result in the Employee earning less than the Target Bonus
during the subsequent applicable period;

 

  iv. Any requirement, as a condition to continued service, that Employee enter
into any agreement with the Company regarding confidentiality, non-competition,
non-solicitation or other similar restrictive covenant that is materially more
restrictive than Employee’s written obligations with the Company under which
Employee is then bound;

 

  v. Any Board action or assignment related to Employee that (i) is contrary to
applicable law, regulatory guidelines or accounting standards or which
constitutes an unethical business practice and (ii) is not cured by the Board
within 30 days of receipt of written notice by Employee objecting to such action
or assignment; or

 

6



--------------------------------------------------------------------------------

  vi. A relocation of Employee’s principal place of work to a location that
would increase the Employee’s one-way commute from his or her personal residence
to the new principal place of work by more than 15 miles.

 

(f) Employee’s written notice to the Company of resignation without Good Reason.
Employee agrees to provide the Company with four weeks notice of Employees’
intent to resign and Employee’s resignation shall not become effective until the
end of that four week notice period unless Employee and the Company mutually
agree otherwise.

 

11. Payment After Termination.

 

11.1 Effect of Termination. Following termination of Employee’s employment, all
payments and benefits provided to Employee under this Agreement shall cease as
of the date of such termination.

 

11.2 Severance Without Change in Control. In the event Employee’s employment is
terminated by the Company pursuant to Section 10(d) or by Employee pursuant to
Section 10(e) and Employee is not entitled to severance benefits under the
Change in Control Plan, then subject to Employee’s execution and delivery to the
Company of a Release and Waiver of claims in the form attached hereto as Exhibit
A within the applicable time period set forth therein, but in no event later
than forty-five days following the date of termination, and permitting such
Release to become effective in accordance with its terms, the Company shall:
(i) pay Employee severance pay in the form of continuation of Employee’s then
current base salary, less standard deductions and withholdings, for a period of
twelve months from the effective date of Employee’s termination of employment
with the Company, with such payments to be made at the same time as Employee’s
base salary otherwise would have been payable; (ii) pay Employee an amount equal
to 50% of the then current Target Bonus, less standard deductions and
withholdings, in equal monthly installments during the period during which
Employee is entitled to continuation of base salary under clause (i) of this
Section 11.1; (iii) if Employee elects continued coverage under COBRA, pay
Employee’s health insurance premiums for Employee and Employee’s family for a
period of twelve months from the effective date of Employee’s termination of
employment with the Company, to the same extent the Company paid those premiums
at the time of termination; and (iv) accelerate the vesting of all of Employee’s
stock options and other equity awards issued by the Company by a period of
twelve months after the effective date of Employee’s termination of employment
with the Company. Notwithstanding the foregoing, if Employee begins employment
with another employer, the Company’s obligation to pay health insurance premiums
pursuant to clause (iii) above shall terminate provided that Employee obtains
health insurance coverage from such other employer comparable to the coverage
provided by the Company at the time Employee’s employment at the Company
terminated.

 

The timing of payment of the continued base salary pursuant to clause (i) above
and the Target Bonus amounts pursuant to clause (ii) above are subject to any
delay in payment required by the provisions of Section 11.4, if applicable.
Except to the extent that payments may be delayed until the “Specified Employee
Initial Payment Date” pursuant to Section 11.4, on the first regular payroll pay
day following the effective date of the Release, the Company will pay Executive
the severance benefits Executive would otherwise have received under the
Agreement on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the Severance Benefits being
paid as originally

 

7



--------------------------------------------------------------------------------

scheduled. All amounts payable under the Agreement will be subject to standard
payroll taxes and deductions.

 

11.3 No Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 11 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 11
be reduced by any compensation earned by Employee as the result of employment by
another employer or self-employment or by retirement benefits.

 

11.4 Deferred Compensation and Section 409A. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Employee’s termination of employment unless and until Employee
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Employee
without causing Employee to incur the additional 20% tax under Section 409A.

 

If Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Severance Benefit payments that Executive
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits had not been
so delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.

 

11.5 Parachute Payments. If any payment or benefit Employee would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of stock
options; reduction of employee benefits. In the event that acceleration of
vesting of the stock options is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of Employee’s stock
options (i.e., earliest granted stock option cancelled last).

 

8



--------------------------------------------------------------------------------

12. Consulting After Termination.

 

12.1 Consulting Services. In exchange for the promises and covenants set forth
herein, Employee and the Company agree that during the first twelve months that
Employee receives severance pay from the Company hereunder (the “Consulting
Period”), Employee shall serve as an independent contractor consultant, subject
to the terms herein. During the Consulting Period, Employee shall be available
for up to ten hours per month to consult with the Company in the areas of
Employee’s expertise, as requested by the Company’s Chief Executive Officer.
Employee’s consulting services shall be performed via telephone, computer
communications, or facsimile unless Employee is specifically requested, with
reasonable advance notice, to come to the Company’s premises; and Employee will
not have an office on the Company’s premises during the Consulting Period. Any
unvested stock option or other equity award then held by Employee shall cease to
vest during the Consulting Period.

 

12.2 No Agency or Employment Relationship. During the Consulting Period,
Employee will not be considered an agent or an employee of the Company; Employee
will not have authority to make any representation, contract or commitment on
behalf of the Company, and Employee agrees not to do so; and, except as provided
in Section 11, Employee will not be entitled to any of the benefits which the
Company may make available to its employees, such as group insurance, profit
sharing, or retirement benefits.

 

12.3 Other Work Activities. During the Consulting Period, Employee may engage in
employment, consulting or other work relationships in addition to Employee’s
work for the Company. The Company agrees to make reasonable arrangements to
enable Employee to perform Employee’s consulting services for the Company at
such times and in such a manner so that it does not interfere with other work
activities in which Employee may engage.

 

12.4 Consulting Information. Employee agrees to not to use or disclose any
confidential or proprietary information of the Company which Employee obtains or
develops in the course of performing Employee’s consulting services for the
Company, without prior written authorization from a duly authorized
representative of the Company.

 

13. Arbitration. The Company and Employee agree that any controversy or claim
arising out of or relating to this Agreement or the Company’s employment of
Employee (including, but not limited to claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
the California Labor Code, the California Constitution or any other federal,
state or local statutes or common law) or any dispute arising out of the
interpretation or application of this Agreement that the Company and Employee
are unable to resolve shall be finally resolved and settled exclusively by
arbitration in San Diego, California by a single arbitrator who is mutually
selected by the Company and Employee. If the Company and Employee cannot agree
upon an arbitrator, then each party shall choose its own independent
representative and those independent representatives shall in turn choose the
single arbitrator within 30 days of the date of the selection of the first
independent representative.

 

14. Miscellaneous.

 

14.1 Entire Agreement. This Agreement together with the Inventions Agreement
represent the Company’s and Employee’s entire understanding with respect to the
subject matter contained herein and therein and supersedes the Prior Agreement
and all other

 

9



--------------------------------------------------------------------------------

previous understandings, written or oral between the Company and Employee
concerning the subject matters of this Agreement and the Inventions Agreement.
This Agreement may be amended or modified only with the signed written consent
of both the Company and Employee. No oral waiver, amendment or modification
shall be effective under any circumstances whatsoever.

 

14.2 Survival. The Inventions Agreement and Sections 7, 8, 9, 11, 12, 13 and 14
of this Agreement shall remain in effect after the termination of Employee’s
employment by the Company, regardless of the reason the employment relationship
ends.

 

14.3 Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Employee and Employee’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of Employee’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by Employee. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors, assigns and legal representatives.

 

14.4 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

14.5 Injunctive Relief. Employee recognizes that money damages alone would not
adequately compensate the Company in event of any breach by Employee of
Section 3, 7 or 8 or any provision of the Inventions Agreement. Therefore,
Employee agrees that, in addition to all other remedies available to the Company
at law, in equity, or otherwise, the Company shall be entitled to seek
injunctive relief to restrain any breach of said Sections and to enforce the
provisions hereof, without showing or proving any actual damage to the Company
or posting any bond.

 

14.6 Non-Waiver. No failure by either party to insist upon strict compliance
with any of the terms, covenants, or conditions hereof, and no delay or omission
by either party in exercising any right under this Agreement, will operate as a
waiver of such terms, covenants, conditions or rights. A waiver or consent given
by a party on any one occasion is effective only in that instance and will not
be construed as a bar to or waiver of any right on any other occasion.

 

14.7 Governing Law. Venue. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California. The parties agree that the venue for any dispute under this
Agreement will be San Diego California, whether in a court of law or before an
arbitrator, as provided herein. The Company and Employee severally recognize and
consent to the jurisdiction over each of them by the courts of the state of
California.

 

14.8 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notices to Employee shall be sent to the last known
address in the Company’s records or such other address as Employee may specify
in writing. Notices to the Company shall be

 

10



--------------------------------------------------------------------------------

sent to the Company’s Chief Financial Officer or to such other representative of
the Company as the Company may specify in writing.

 

14.9 Advertising Waiver. Employee agrees to permit the Company and its
affiliates, and persons or other organizations authorized by the Company or any
of its affiliates, to use, publish and distribute advertising or sales
promotional literature concerning the products or services of the Company or any
of its affiliates, or the machinery and equipment used in the provision thereof,
in which Employee’s name or pictures of Employee taken in the course of
Employee’s provision of services to the Company or any of its affiliates,
appear. Employee hereby waives and releases any claim or right Employee may
otherwise have arising out of such use, publication or distribution.

 

BY PLACING MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE READ ALL THE
PROVISIONS OF THIS AGREEMENT AND THAT I AGREE TO ALL OF ITS TERMS.

 

       

EMPLOYEE:

Date: December 15, 2008

     

/s/ Harry Stylli

       

Harry Stylli

 

Accepted:

       

Date: December 1, 2008

     

SEQUENOM, INC.

       

By:

 

/s/ Harry F. Hixson

           

Harry F. Hixson

Chairman of the Board of Directors

 

11



--------------------------------------------------------------------------------

SEQUENOM INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

I understand and agree completely to the terms set forth in the Amended and
Restated Employment Agreement, dated                     , 2008 to which this
form is attached (the “Agreement”). I understand that this release and waiver
(the “Release”), together with the Agreement, constitutes the complete, final
and exclusive embodiment of the entire agreement between the Company and me with
regard to the Agreement. I am not relying on any promise or representation by
the Company that is not expressly stated herein.

 

In consideration of and except for the benefits I will receive under the
Agreement, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, members, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release. This
Release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Release for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my execution of this Release to
revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

This release is not intended to release any continuing obligations of the
Company to me, if any, under any written employment agreement that I may have
with the Company.

 

Date:

         

By:

                   

Harry Stylli